The opinion of the court was delivered by
Allen, J. :
The court having found against the plaintiff’s claim of the existence of a contract of any character binding his sisters to convey their property to him, the only question in the case is whether the instrument delivered by tbpm to the plaintiff shortly before their death could have operation either as a conveyance inter vivos, or as a will. We find no difficulty in reaching the conclusion that it passed no interest to the plaintiff on delivery to him. It is named a will, and in terms gives him no estate during the life of the makers, but expressly provides that he shall have that, and that only, of which they might die possessed. Neither can there be any doubt that this in*690strument is utterly void as a will. Section 2 of the act relating to wills expressly requires that every will shall be attested and subscribed in the presence of the party making the same' by two or more competent witnesses. This was not done. The paper was not a will, could not be probated as such, could not and did not confer any rights on the plaintiff.
The judgment is reversed, and, on the facts found by the district court, it is ordered that judgment be entered in favor of the defendants for their costs.
All the Justices concurring.